UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 96-597


In Re: GERALD PARKER,

                                                            Petitioner.




              On Petition for Writ of Habeas Corpus.
                     (CR-94-73, CA-96-90-4-BO)


Submitted:   October 8, 1996                Decided:   October 25, 1996

Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Gerald Parker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner asks this court to grant his petition for an orig-

inal writ of habeas corpus in connection with his convictions for

conspiring to distribute marijuana and cocaine and for maintaining

a place for the purpose of distributing marijuana. While this court

has the authority to entertain original habeas corpus petitions
under 28 U.S.C. § 2241 (1994), we decline to do so in this case.

Petitioner filed a motion for relief in the district court pursuant

to 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective
Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214. The

proper course of action is for Petitioner to pursue the appeal he

has already filed with this court challenging the district court's
order denying his § 2255 motion. We therefore deny Petitioner's

petition for an original writ of habeas corpus without prejudice.

Petitioner's motion to proceed in forma pauperis is granted. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2